DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed on June 21, 2022 is acknowledged.
Claims 23, 31, 43, 45, 49, 75-77 and 82-84 were pending. Claims 23, 31, 45, 49, 75-77 and 82-84 are being examined on the merits. Claim 43 is canceled.

Response to Arguments
Applicant’s arguments filed June 21, 2022 have been fully considered.

Rejection of claims 23, 45, 49, 75-76 and 82-84 under 35 USC § 103 over Super in view of Schmidt and Neely; Rejection of claims 43 and 77 under 35 USC § 103 over Super in view of Schmidt, Neely and Ecker; Rejection of claim 31 under 35 USC § 103 over Super in view of Schmidt, Neely and Ecker
	Applicant argues that the rejection of independent claims 23 and 31, in particular, should be withdrawn. Applicant has amended each of claims 23 and 31 to incorporate the subject matter of claim 43 (now canceled), directed to detecting an amplicon characteristic of a pathogen.  Applicant argues that the claimed methods provide significant advantages over the prior art in terms of decreasing the time required to identify pathogens in a complex sample and determining antimicrobial susceptibility in clinically relevant timeframes. The claimed methods also involve minimal sample processing (Remarks, p. 8). 
Applicant also argues that the cited prior art does not teach or suggest all of the claim limitations. Applicant discusses the teachings of each of Super, Schmidt, Neely and Ecker individually, and argues that each is deficient in terms of teaching various claim limitations (Remarks, p. 9). Finally, Applicant argues that the cited references fail to provide any reason or motivation to arrive at the claimed method (Remarks, p. 10). Applicant argues that each of Super, Schmidt and Ecker utilize different detection methods, and do not provide the ordinary artisan any reason to modify those detection methods to a T2MR-based system (Remarks, pp. 10-11). As to Neely, Applicant argues that Neely describes a T2MR-based approach for detection of pathogen species, but does not teach using such an approach to perform rapid AST (Remarks, p. 11). Further, Applicant argues that “Neely’s use of magnetic particles and T2MR detection operate by a fundamentally different principle of operation compared to Super’s magnetic-particle based bacteria concentration or Schmidt’s monitoring of the bulk magnetism of microbe-bound nanoparticles”. Applicant also argues that Schmidt disparages the use of NMR-based approaches. Accordingly, modifying Super or Schmidt with the teachings of Neely would change the principle of operation of the prior art invention, and such a combination is thus not prima facie obvious (Remarks, pp. 10-11).
	The Examiner disagrees. First, regarding the argument that the claimed methods provide significant advantages over the prior art in terms of speed of processing, the Examiner notes that the claims do not recite any particular speed of processing. In addition, prima facie obviousness is not rebutted by merely recognizing additional advantages present, but not recognized in the prior art. MPEP 2145 II. Thus, whether the instantly claimed methods have a higher speed of processing is not dispositive as to an obviousness determination.
Second, Applicant argued that each of Super, Schmidt, Neely and Ecker is individually deficient in terms of teaching various claim limitations. However, Applicant did not discuss what the ordinary artisan would understand from the combined teachings of Super, Schmidt, Neely and Ecker. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 IV. 
Third, Applicant argues that Super, Schmidt and Ecker utilize different detection methods, and do not provide the ordinary artisan any reason to modify those detection methods to a T2MR-based system. It is not clear why Super, Schmidt and Ecker utilizing different detection methods would somehow preclude the ordinary artisan from being motivated to, e.g., optimize or improve the detection method by substituting it with a different detection method.
Finally, regarding the argument that Neely’s use of magnetic particles and T2MR detection operate by a fundamentally different principle of operation compared to Super’s magnetic-particle based concentration of bacteria, the Examiner notes that Applicant has mischaracterized the teachings of Super. Specifically, Super teaches that “[d]epending on types of microbe labeling methods … a detection component, device or system can be used to … detect … the … microbe by spectroscopy, electrochemical detection, polynucleotide detection, fluorescence anisotropy, [FRET], electron transfer, enzyme assay, magnetism, electrical conductivity, isoelectric focusing, chromatography, immunoprecipitation, immunoseparation, aptamer binding, filtration, electrophoresis, use of a CCD camera, immunoassay, … PCR, mass spectroscopy, microcalorimetry, mass spectrometry, or substantially any combination thereof … [or] can be carried out using any methods known in the art for determining cell viability” (para. 107). Thus, the Examiner does not agree with Applicant’s argument that the Super embodiment directed to the use of magnetic particles for concentration of bacteria is somehow inherently limited to a detection method that has a fundamentally different principle of operation than the instantly claimed T2MR detection method. Further, regarding Applicants’ argument that Schmidt disparages the use of NMR-based approaches, the Examiner agrees that Schmidt teaches that using NMR-based approaches in some embodiments may be undesirable (e.g., in assays that are sensitive to a high level of background, or in assays where appropriate equipment is unavailable), but disagrees that Schmidt generally disparages the use of NMR-based approaches in all embodiments. For these reasons, the Examiner disagrees with Applicant’s argument that modifying Super or Schmidt with the teachings of Neely would change the principle of operation of the prior art invention, and such a combination is thus not prima facie obvious.
These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 31, 45, 49, 75-77 and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Super1 (US Patent App. Pub. No. 2015/0064703) in view of Schmidt2 (US Patent App. Pub. No. 2013/0224073), Neely3 (T2 Magnetic Resonance Enables Nanoparticle-Mediated Rapid Detection of Candidemia in Whole Blood, Science Translation Medicine, 5:182ra54, 2013) and Ecker4 (US Patent App. Pub. No. 2004/0219517).

Regarding independent claim 23, Super teaches …
A method of performing rapid AST for a pathogen in a biological sample obtained from a subject, comprising: (a) determining the presence and genus of a pathogen in a biological sample by (i) preparing an assay sample by contacting a first portion of the biological sample with magnetic particles, wherein the magnetic particles have binding moieties on their surfaces, the binding moieties operative to alter the specific aggregation of the magnetic particles in the presence of an analyte associated with the pathogen (para. 7: “rapidly determining antibiotic susceptibility of a microbe”; para. 9: “biological fluid is collected … from a subject who is suspected of having a microbial infection”; para. 77: “the amount of coated-substrate added to the sample is such that a substrate binds with one microbe. However, each microbe can be bound to more than one-coated substrate. This can induce cross-linking of multiple microbes together which can lead to coagulation”; para. 79: “the coated-substrate and microbe to be extracted can be present in a processing buffer[]. For example, … diluted sample … comprising a microbe to be added to … processing buffer comprising … microbe-targeting substrates (e.g., Akt-FcMBL magnetic particles)”; para. 425: “can yield its answers in a few hours or less”); 
 (b) in parallel to step (a), incubating a second portion of the biological sample under conditions suitable for growth of the pathogen to form a pathogen culture (para. 15: “serial dilutions of E. coli and S. aureus were captured … transferred to 1 mL Mueller Hinton broth with or without 100 ug/ml Carbenicillin”; Fig. 1, para. 112: “in some embodiments, step 1212 [“microbe detection (optional)”] can be performed independently in parallel with any of the steps after step 1206 [“microbe capture”, “microbe separation”]”);
and (c) comparing the growth rate of a first aliquot of the pathogen culture in the presence of the antimicrobial agent to the growth rate of a second aliquot of the pathogen culture in the absence of the antimicrobial agent, thereby determining whether the pathogen is susceptible to the antimicrobial agent (para. 15: “readout of viability … serial dilutions of E. coli and S. aureus were captured … transferred to 1 mL Mueller Hinton broth with or without 100 ug/ml Carbenicillin”).

Super does not teach …
wherein the analyte is an amplicon characteristic of the pathogen generated by amplifying a corresponding target nucleic acid in the presence of a forward and a reverse primer.
However, Ecker teaches this limitation (para. 35: “methods for determining a subspecies characteristic for a given pathogen in a biological sample by identifying the pathogen … using broad range survey primers …, selecting at least one pair of drill-down primers to amplify nucleic acid segments which provide a subspecies characteristic about a pathogen”; Table 8 on p. 20 shows forward and reverse primers to detect and identify … five species of bacteria; Table 11 on p. 29 shows forward and reverse drill-down primers).

Super does not teach …
(ii) placing the assay sample in a device, the device comprising a support defining a well for holding the assay sample, and having an RF coil configured to detect a signal produced by exposing the assay sample to a bias magnetic field created using one or more magnets and an RF pulse sequence; 
However, Schmidt teaches this limitation (para. 11: “the magnetization of the fluid is assessed by applying an oscillating external magnetic field in the presence of small receiving coils located near each of the fluid containing wells, where each well may contain a sample or a control. The apparatus allows many fluid containing wells to be measured simultaneously”; claim 1: “two or more reagents consisting of magnetic nanoparticles … two or more radiofrequency transmission coils configured and controlled to induce an oscillating magnetic field in the samples … two more radiofrequency receiving coils each located proximally to a single fluid containing well that detect voltages”).

Super does not teach …
(iii) exposing the assay sample to the bias magnetic field and the RF pulse sequence; 
However, Schmidt teaches this limitation (para. 11: “the magnetization of the fluid is assessed by applying an oscillating external magnetic field in the presence of small receiving coils located near each of the fluid containing wells, where each well may contain a sample or a control. The apparatus allows many fluid containing wells to be measured simultaneously”; claim 1: “two or more reagents consisting of magnetic nanoparticles … two or more radiofrequency transmission coils configured and controlled  to induce an oscillating magnetic field in the samples … two more radiofrequency receiving coils each located proximally to a single fluid containing well that detect voltages”).

Super does not teach …
(iv) following step (iii), measuring the signal produced by the assay sample; 
However, Schmidt teaches this limitation (para. 11: “the magnetization of the fluid is assessed by applying an oscillating external magnetic field in the presence of small receiving coils located near each of the fluid containing wells, where each well may contain a sample or a control. The apparatus allows many fluid containing wells to be measured simultaneously”).

Super does not teach …
and (v) based on the results of step (iv), determining the presence and genus of the pathogen in the biological sample; 
However, Schmidt teaches the “determining the presence” limitation (para. 11: “apparatus for the simultaneous detection magnetic nanoparticle aggregates in multiple liquid preparations … that indicate the presence of pathogens”) and suggests the “determining the … genus” limitation (claim 1: “two or more reagents consisting of magnetic nanoparticles that bind specifically and non-covalently to a unique moiety on a … pathogen of interest”). While Schmidt does not specify that the “unique moiety” could be used to determine the genus of the pathogen, one of ordinary skill in the art would understand that each genus of pathogens has unique moieties that can be used to identify that genus, and that the “unique moiety” of Schmidt could be used for such a purpose.

Neely teaches the limitation wherein the signal is a T2 nuclear magnetic resonance (NMR) relaxation rate (p. 3, left col., para. 5).

Regarding claim 45, which depends from claim 23, Super does not teach …
wherein: (ii) the preparing of substep (i) comprises adding to the liquid sample from 1 x106 to 1 x1013 magnetic particles per milliliter of the liquid sample.
However, Super does suggest this limitation (para. 78: “the coated-substrate can be present in the processing buffer. For example, one ml of the processing buffer can comprise … 25 million affinity molecule-coated beads”). Therefore, Super teaches a specific point, 25 million beads (25 x 106) per ml, within the claimed range, and accordingly anticipates the claimed range. MPEP 2131.03.

Super does not teach …
(iii) the magnetic particles have a mean diameter of from 700 nm to 950 nm 
However, Super does suggest this limitation (para. 250: “the magnetic beads can range in size from … about 0.08 µm[/80 nm] to about 1 µm[/1000 nm] in size”). Therefore, the range of mean diameters taught by Super overlaps with the range in the instant claim. When a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Super does not teach … 
and/or (v) step (a) comprises assaying for the presence of a panel of pathogens.
However, Schmidt teaches this limitation (para. 11: “simultaneous detection magnetic nanoparticle aggregates in multiple liquid preparations (samples and controls) that indicate the presence of pathogens … the apparatus allows many fluid containing wells to be measured simultaneously”). The instant specification teaches that a “panel” may include the detection of “from 2 to 24 pathogens” (p. 58, ll. 27-30). Therefore, the teaching in Schmidt of detecting “multiple liquid preparations (samples and controls)” reads on the “panel” limitation of the instant claim.

Regarding claim 49, which depends from claim 23, Super additionally teaches …
(v) the method further comprises selecting a therapy comprising an antimicrobial agent for the subject based on the results of step (c) (para. 9: “once an antibiotic resistance is established, a practitioner can select a treatment regimen for the subject afflicted with the microbes”);
(vi) the method further comprises administering to the subject an effective amount of the antimicrobial agent based on the results of step (c) (para. 9: “the treatment regime can comprise administering to the subject on or more antibiotic agents to which the microbe showed susceptibility”);
or (x) step (a) further comprises determining the species of the pathogen (para. 9: “biological fluid is collected … from a subject who is suspected of having a microbial infection”; para. 191: “microbe can be detected through use of polynucleotide analysis. Examples … include … polynucleotide amplification”; para. 388: “identity of the microbe is determined by … nucleic acid amplification … to identify microbes or a plurality of distinct identification markers for specific microbes or any combinations thereof”).

Super does not teach …
wherein (i) step (a) comprises assaying for the presence of a panel of pathogens.
However, Schmidt teaches this limitation (para. 11: “simultaneous detection magnetic nanoparticle aggregates in multiple liquid preparations (samples and controls) that indicate the presence of pathogens … the apparatus allows many fluid containing wells to be measured simultaneously”). The instant specification teaches that a “panel” may include the detection of “from 2 to 24 pathogens” (p. 58, ll. 27-30). Therefore, the teaching in Schmidt of detecting “multiple liquid preparations (samples and controls)” reads on the “panel” limitation of the instant claim.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the method of Super with the device of Schmidt to arrive at the claimed invention. Super teaches that it is desirable to perform antibiotic susceptibility testing in a multiplex format (para. 31: “more than one type[] of microbial detection … can be combined”). Schmidt teaches a device that can analyze “many fluid containing wells to be measured simultaneously,” including in a 96 well microtiter plate (para. 11). Therefore, one of ordinary skill in the art would have been motivated to use rapid detection method of Super and modify it into a multiplex format with the device taught by Schmidt, to improve the throughput of the test. The ordinary artisan would have had an expectation of success as Super does not limit the number of samples that may be processed at any given time, or the downstream processing steps.
It also would have been obvious to incorporate the Neely step of measuring the T2 NMR relaxation rate into the Super plus Schmidt method, discussed above. Super teaches the need for highly accurate antimicrobial susceptibility testing (para. 6: “permit physicians to initiate optimal drug therapy … rather than suboptimal”). Neely teaches that T2 NMR-based detection methods produce highly accurate results when compared to results from blood culture (abstract). Therefore, the ordinary artisan would have been motivated to modify the Super method with the Neely detection system in order to improve the accuracy of the of the results, and would have had an expectation of success as Super does not limit the detection system that may be used to perform the method.
Finally, it would have been obvious to modify the method of modified Super with the repeated steps of Ecker to arrive at the claimed invention. Ecker teaches that prior art methods are confounded by poor sensitivity and false-negative findings (para. 10). Ecker also teaches that a “triangulation” identification process can be used in which multiple samples are processed in parallel with multiple primer sets in order to reduce false negative and false positive signals. Therefore, one of ordinary skill in the art would have been motivated to use the rapid detection method of Super and modify it, as taught by Ecker, to improve the accuracy of the test. The ordinary artisan would have had an expectation of success as Super does not limit how the pathogens may be detected, or the downstream processing steps.


Regarding claim 75, which depends from claim 23, Super additionally teaches …
wherein the biological sample is selected from the group consisting of whole blood, cerebrospinal fluid (CSF), pleural fluid, urine, or synovial fluid (para. 35: “the test sample can be a biological fluid, e.g., blood, plasma, serum, ... urine … cerebrospinal fluid … synovial fluid … tracheal aspirate … the sample can be a whole blood sample”).

Regarding claim 76, which depends from claim 75, Super additionally teaches …
wherein the biological sample is whole blood (para. 35: “the test sample can be a biological fluid, … the sample can be a whole blood sample”).

Regarding claim 77, which depends from claim 23, Super additionally teaches …
wherein: (i) the pathogen is a fungal pathogen, a bacterial pathogen, a protozoan pathogen, or a viral pathogen (para. 28: “can detect microbial infection of blood or septicemia caused by different pathogens (e.g., bacteremia, fungemia, virema)”; para. 320: “the method … can be used to determine the antibiotic susceptibility of … protozoa”); 
(ii) the fungal pathogen of (i) is a Candida spp. 7Application No. 16/071,023Docket No.: 50713-099002(para. 320: “the method … can used to determine antibiotic susceptibility of … the following pathogens … Candida).
or (iv) the bacterial pathogen of (i) is selected from the group consisting of Escherichia coli (para. 11),  Enterococcus faecalis (para. 320), Staphylococcus aureus (para. 460), Borrelia burgdorferi (para. 320), Streptococcus pneumoniae (para. 320), and Neisseria meningitides (para. 320). 

Super does not teach …
or (iv) the bacterial pathogen of (i) is selected from the group consisting of Enterococcus faecium, Klebsiella pneumonia, Pseudomonas aeruginosa, Rickettisia rickettsia, Coxiella burnetti and Francisella tularensis.
However, Ecker teaches these limitations (Table 6: Enterococcus faecium; para. 181: Klebsiella pneumonia; para. 141: Pseudomonas aeruginosa; Table 6: Rickettisia rickettsii; para. 137: Coxiella burnetti, para. 141: Francisella tularensis).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the method of modified Super, discussed above, with the different targets of Ecker to arrive at the claimed invention. Ecker teaches that prior art methods are confounded by poor sensitivity and false-negative findings (para. 10). Ecker also teaches that a “triangulation” identification process can be used in which multiple samples are processed in parallel in order to reduce false negative and false positive signals. Therefore, it would have been obvious for one of ordinary skill in the art to try the rapid detection method of modified Super with the Ecker pathogens, to improve the accuracy of testing such pathogens. The ordinary artisan would have had an expectation of success as Super does not limit the pathogens that may be detected, or the downstream processing steps.

Regarding claim 82, which depends from claim 23, Super additionally teaches …
wherein the pathogen is associated with bloodstream infection, sepsis, or urinary tract infection (para. 28: “can detect microbial infection of blood or septicemia caused by different pathogens (e.g., bacteremia, fungemia, viremia)”; para. 318: “pathogenic microbes … bacteria causing diseases such as sepsis”; para. 321: “the method … can be used to determine the antibiotic susceptibility of a bacteria present in biofilms … biofilm accumulation on teeth and gums, urinary and intestinal tracts”).

Regarding claim 83, which depends from claim 82, Super additionally teaches …
wherein the bloodstream infection is fungemia, bacteremia, or viremia (para. 28: “can detect microbial infection of blood or septicemia caused by different pathogens (e.g., bacteremia, fungemia, virema)”).

Regarding claim 84, which depends from claim 83, Super additionally teaches …
wherein the fungemia is Candidemia (para. 320: “the method … can used to determine antibiotic susceptibility of … the following pathogens … Candida).

Regarding independent claim 31, Super teaches …
A method of performing rapid AST for a pathogen in a biological sample obtained from a subject, comprising: (a) determining the presence and genus of a pathogen in a biological sample by (i) preparing an assay sample by contacting a first portion of the biological sample with magnetic particles, wherein the magnetic particles have binding moieties on their surfaces, the binding moieties operative to alter the specific aggregation of the magnetic particles in the present of an analyte associated with the pathogen (para. 7: “rapidly determining antibiotic susceptibility of a microbe”; para. 9: “biological fluid is collected … from a subject who is suspected of having a microbial infection”; para. 77: “the amount of coated-substrate added to the sample is such that a substrate binds with one microbe. However, each microbe can be bound to more than one-coated substrate. This can induce cross-linking of multiple microbes together which can lead to coagulation”; para. 79: “the coated-substrate and microbe to be extracted can be present in a processing buffer[]. For example, … diluted sample … comprising a microbe to be added to … processing buffer comprising … microbe-targeting substrates (e.g., Akt-FcMBL magnetic particles)”; para. 425: “can yield its answers in a few hours or less”);
and (c) comparing the growth rate of the pathogen in a first aliquot of the additional biological sample in the presence of the antimicrobial agent to the growth rate of the pathogen in a second aliquot of the additional biological sample in the absence of the antimicrobial agent, thereby determining whether the pathogen is susceptible to the antimicrobial agent (para. 15: “readout of viability … serial dilutions of E. coli and S. aureus were captured … transferred to 1 mL Mueller Hinton broth with or without 100 ug/ml Carbenicillin”).

Super does not teach …
wherein the analyte is an amplicon characteristic of the pathogen generated by amplifying a corresponding target nucleic acid in the presence of a forward and a reverse primer.
However, Ecker teaches this limitation (para. 35: “methods for determining a subspecies characteristic for a given pathogen in a biological sample by identifying the pathogen … using broad range survey primers …, selecting at least one pair of drill-down primers to amplify nucleic acid segments which provide a subspecies characteristic about a pathogen”; Table 8 on p. 20 shows forward and reverse primers to detect and identify … five species of bacteria; Table 11 on p. 29 shows forward and reverse drill-down primers).

Super does not teach …
(ii) placing the assay sample in a device, the device comprising a support defining a well for holding the assay sample, and having an RF coil configured to detect a signal produced by exposing the assay sample to a bias magnetic field created using one or more magnets and an RF pulse sequence; 
However, Schmidt teaches this limitation (para. 11: “the magnetization of the fluid is assessed by applying an oscillating external magnetic field in the presence of small receiving coils located near each of the fluid containing wells, where each well may contain a sample or a control. The apparatus allows many fluid containing wells to be measured simultaneously”; claim 1: “two or more reagents consisting of magnetic nanoparticles … two or more radiofrequency transmission coils configured and controlled  to induce an oscillating magnetic field in the samples … two more radiofrequency receiving coils each located proximally to a single fluid containing well that detect voltages”).

Super does not teach …
(iii) exposing the assay sample to the bias magnetic field and the RF pulse sequence; 
However, Schmidt teaches this limitation (para. 11: “the magnetization of the fluid is assessed by applying an oscillating external magnetic field in the presence of small receiving coils located near each of the fluid containing wells, where each well may contain a sample or a control. The apparatus allows many fluid containing wells to be measured simultaneously”; claim 1: “two or more reagents consisting of magnetic nanoparticles … two or more radiofrequency transmission coils configured and controlled  to induce an oscillating magnetic field in the samples … two more radiofrequency receiving coils each located proximally to a single fluid containing well that detect voltages”).

Super does not teach …
(iv) following step (iii), measuring the signal produced by the assay sample; 
However, Schmidt teaches this limitation (para. 11: “the magnetization of the fluid is assessed by applying an oscillating external magnetic field in the presence of small receiving coils located near each of the fluid containing wells, where each well may contain a sample or a control. The apparatus allows many fluid containing wells to be measured simultaneously”).

Super does not teach …
and (v) based on the results of step (iv), determining the presence and genus of the pathogen in the biological sample; 
However, Schmidt teaches the “determining the presence” limitation (para. 11: “apparatus for the simultaneous detection magnetic nanoparticle aggregates in multiple liquid preparations … that indicate the presence of pathogens”) and suggests the “determining the … genus” limitation (claim 1: “two or more reagents consisting of magnetic nanoparticles that bind specifically and non-covalently to a unique moiety on a … pathogen of interest”). While Schmidt does not specify that the “unique moiety” could be used to determine the genus of the pathogen, one of ordinary skill in the art would understand that each genus of pathogens has unique moieties that can be used to identify that genus, and that the “unique moiety” of Schmidt could be used for such a purpose.

Super does not teach … 
(b) obtaining an additional biological sample from the patient following step (a). 
However, Ecker teaches this limitation (para. 115: “the obtaining and performing steps are, optionally, repeated on at least one additional biological sample from the biological entity”; para. 116: “an identification analysis is carried out on a first test sample from a first test sample from a first infectious agent differentiating area of the biological entity, whereby at least one infectious agent is identified. The obtaining and the performing steps are, optionally, repeated on an additional infectious agent differentiating area of the biological entity”).

Neely teaches the limitation wherein the signal is a T2 nuclear magnetic resonance (NMR) relaxation rate (p. 3, left col., para. 5).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to modify the method of Super with the device of Schmidt to arrive at the claimed invention. Super teaches that it is desirable to perform antibiotic susceptibility testing in a multiplex format (para. 31: “more than one type[] of microbial detection … can be combined”). Schmidt teaches a device that can analyze “many fluid containing wells to be measured simultaneously,” including in a 96 well microtiter plate (para. 11). Therefore, one of ordinary skill in the art would have been motivated to use rapid detection method of Super and modify it into a multiplex format with the device taught by Schmidt, to improve the throughput of the test. The ordinary artisan would have had an expectation of success as Super does not limit the number of samples that may be processed at any given time, or the downstream processing steps.
It also would have been obvious to incorporate the Neely step of measuring the T2 NMR relaxation rate into the Super plus Schmidt method, discussed above. Super teaches the need for highly accurate antimicrobial susceptibility testing (para. 6: “permit physicians to initiate optimal drug therapy … rather than suboptimal”). Neely teaches that T2 NMR-based detection methods produce highly accurate results when compared to results from blood culture (abstract). Therefore, the ordinary artisan would have been motivated to modify the Super method with the Neely detection system in order to improve the accuracy of the of the results, and would have had an expectation of success as Super does not limit the detection system that may be used to perform the method.
Finally, it would have been obvious to modify the method of modified Super with the repeated steps of Ecker to arrive at the claimed invention. Ecker teaches that prior art methods are confounded by poor sensitivity and false-negative findings (para. 10). Ecker also teaches that a “triangulation” identification process can be used in which multiple samples are processed in parallel with multiple primer sets in order to reduce false negative and false positive signals. Therefore, one of ordinary skill in the art would have been motivated to use the rapid detection method of Super and modify it, as taught by Ecker, to improve the accuracy of the test. The ordinary artisan would have had an expectation of success as Super does not limit how the pathogens may be detected, or the downstream processing steps.


In view of the foregoing, claims 23, 31, 45, 49, 75-77 and 82-84 are prima facie obvious over Super in view of Schmidt, Neely and Ecker.


Conclusion
Claims 23, 31, 45, 49, 75-77 and 82-84 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Super was cited in the Information Disclosure Statement filed June 11, 2020.
        2 Schmidt was cited in the Information Disclosure Statement filed November 5, 2018.
        3 Neely was cited in the PTO-892 Notice of References Cited mailed June 11, 2020.
        4 Ecker was cited in the Information Disclosure Statement filed November 5, 2018.